Citation Nr: 0122143	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to the veteran's service connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for heart disease as secondary to the service 
connected PTSD.  In May 2001, the veteran testified at a 
Travel Board hearing before the undersigned Member of the 
Board in Lincoln, Nebraska.  During that hearing the veteran 
submitted additional evidence to the Board and waived initial 
RO consideration of the documents.  


FINDING OF FACT

The evidence is evenly balanced with respect to whether the 
veteran's heart disease has been aggravated and he has 
developed increased cardiac disability because of his 
service-connected PTSD symptoms.


CONCLUSION OF LAW

The veteran's heart disease has been aggravated by his 
service-connected PTSD.  38 U.S.C.A.§§ 1110, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (VCAA); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a)) 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  In this case, and in view 
of the Board's decision, the Board concludes that no further 
development of the evidence is necessary.  

The veteran seeks service connection for his heart disease, 
claimed as secondary to PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Applicable regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

The veteran has had a 100 percent disability evaluation for 
PTSD, effective from January 12, 1994.  A VA medical report 
dated October 1997 shows that he reported continued chest 
pain but of a minor nature.  He indicated that he was walking 
a great deal and was all right as far as walking.  In the 
diagnostic assessment, the examiner, Edward E. Pease, M.D., 
indicated that the veteran was facing anxiety, stress, 
depression, and anger on a regular basis and he faced life 
with these different forces present.  Dr. Pease opined: "In 
light of his ischemic heart disease, it is likely that his 
post traumatic stress disorder has made this condition worse.  
These conditions are factors in post traumatic stress 
disorder, and they are notable as causing myocardial 
infarction.  It is highly likely that his post traumatic 
stress disorder is a major contributive cause for his 
ischemic heart disease."  

On a VA examination in August 1999 in connection with his 
claim, the veteran reported that his ischemic heart disease 
dated back to 1997 when he was splitting wood for two hours 
in the hot weather and subsequently felt weak and dizzy.  A 
treadmill test had been done and it was positive.  However, 
the examiner noted that there was no known history of any 
true angina.  The veteran denied any history of chest pain on 
exertion or dyspnea on exertion.  Reportedly, he had been 
disabled since 1993 because of a work-related injury when he 
worked as a railroad technician and conductor and was hit by 
a boxcar.  His history of PTSD was noted since 1990 with use 
of antidepressants.  A strong family history of coronary 
artery disease was noted as well as a history of 
hyperlipidemia.

According to the examiner's assessment, the veteran had 
asymptomatic and minimal ischemic heart disease with no 
definite evidence of a myocardial infarction.  His ischemic 
heart disease has improved from 1997 to 1999 on serial 
thallium treadmill studies.  The examiner opined that he did 
not believe that the veteran's heart disease was aggravated 
as a result of PTSD because he did have a strong family 
history of coronary artery disease and he had a history of 
hyperlipidemia, which made him prone to develop ischemic 
heart disease as he got older in life.

At his March 2001 Travel Board hearing, the veteran testified 
that he was told by his VA physician of a link between his 
PTSD and coronary artery disease.  The veteran indicated that 
he began seeing a private cardiologist in August 1997.  The 
veteran testified that his two brothers died from heart 
attacks at a young age.  Both brothers served in the Marine 
Corps and were exposed to heavy combat situations.  Among the 
materials submitted at the hearing for initial review by the 
Board were various articles from the "National Gulf War 
Resource Center" related to the health effects of PTSD 
patients, including news summaries in November 1999 of a 
small study linking PTSD to increased heart abnormalities 
such as atherosclerosis and coronary heart disease .  

In a statement dated in March 2001 and submitted at the 
hearing, Dr. Pease indicated that the veteran had been a 
patient for over eight years, and had PTSD and coronary 
artery disease.  He opined that the veteran's PTSD was a 
causal factor of his coronary artery disease.  

In another statement dated in March 2001 and received at the 
hearing before the Board, Richard M. Fleming, M.D., a nuclear 
and preventive cardiologist, indicated that he had reviewed 
the veteran's medical records in addition to the March 2001 
letter from Dr. Pease.  He also noted that he had reviewed 
materials from the "National Gulf War Resource Center," 
including the report of a study from Dr. Joseph Boscarino 
supporting a connection between PTSD and coronary artery 
disease.  He reported that he could find no reason to believe 
that the veteran "could not also fit the category of patient 
described by Dr. Boscarino and would find no reason to doubt 
Dr. Pease's opinion."  

The case thus presents conflicting and competent medical 
opinions as to whether the veteran's PTSD has causally 
affected the development of his coronary artery disease.  The 
Board has responsibility to assess the credibility and weight 
to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  It is unclear whether Dr. Pease and Dr. Fleming 
considered the August 1999 VA medical opinion which took into 
consideration the veteran's strong family history of coronary 
artery disease and his history of hyperlipidemia.  Although 
Dr. Fleming reported that he had reviewed the veteran's 
chart, he did not comment on the significance of veteran's 
family and personal medical history.  On the other hand, the 
doctor who conducted the August 1999 VA examination, which 
discounted a link between the veteran's PTSD and heart 
disease, did not comment on Dr. Pease's earlier opinion or 
have the benefit of the research study described by Dr. 
Boscarino which was reviewed by Dr. Fleming and summarized in 
materials submitted at the veteran's hearing before the 
Board.  The RO, of course, also did not have the benefit of 
the additional evidence available to the Board.  

After considering the entire record, the Board concludes that 
the evidence is in equipoise or evenly balanced with regard 
to whether the veteran's coronary artery disease is 
secondarily related to his service-connected PTSD.  In 
particular, in keeping with Dr. Pease's initial opinion that 
the veteran's PTSD had "made this condition [ischemic heart 
disease] worse," the Board finds that the claim must be 
resolved in the veteran's favor for the additional degree of 
aggravation of his heart disease caused by PTSD, as 
contemplated in Allen v. Brown.  


ORDER

Service connection for heart disease, as secondary to PTSD, 
is established.  The appeal is granted.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

